Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 53, 54, 62, 64, 69, 70, and 83 are rejected under 35 U.S.C. 103 as being obvious over Heil et al., U.S. 2017/0065464.
	On claim 53, Heil cites:
An incontinence detection pad comprising a top sheet made of a fluid permeable material (figure 58 and [0188], water permeable top layer),
a backsheet comprising a first layer of fluid impermeable material, a conductive ink pattern provided on the first layer and configured to form a first electrode trace and a 
a conductive ink patter provided on the first layer and configured to form a first electrode trace and a second electrode trace ([0170] The substrate 5312 may include a non-absorbent layer that supports the moisture directing circuit 5316. The moisture directing circuit may be embodied as conductive ink or conductive thread that is applied to the substrate 5312).
a passive radio frequency identification (RFID) tag attached to the first layer and having electrical contacts that couple to respective ends of the first and second electrode traces ([0028] figure 40-41 with RFID 320 and sensors 316 as used with sensors 5812 on figure 58, and characterized as a passive RFID per [0175]), and
an absorbent core situated between the top sheet and the backsheet, wherein wetness bridging between the first and second electrode traces is detectable by the passive RFID tag (see [0175]) in response to the passive RFID tag being excited by external energy ([0051] When the RFID is excited by an electromagnetic signal 110).
Regarding the excepted:
“a passive radio frequency identification (RFID) tag attached to the first layer,” as disclosed above, Heil uses a passive RFID tag. Also, Heil, [0092] discloses using a moisture-absorbent pad used in conjunction with a sensor sheet. However, Heil doesn’t disclose the above excepted claim limitations. 
However, it would have been obvious at the time the claimed invention was filed to try and include the cited moisture-absorbent pad in a manner disclosed in the claim. 
Additionally, “E. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.”

On claim 54, Heil cites except:
The incontinence detection pad of claim 53, wherein the first layer comprises a low density polyethylene (LDPE) film. Heil, [0173] and figure 54, discloses “Accordingly, polyethylene film.” Furthermore, Heil, as above, discloses “The substrate 5410 is designed to bear a portion of the weight of a patient's body (e.g., the sacral region) for a period of time.” In other words, substrate 5410 is disclosed as being as close to the sacral region, that is, the sacrum or large triangular bone at the base of the spine, which is collocated with the buttocks and thus, a major source of body fluid. 
Heil doesn’t specifically disclose the claimed “first layer” as being synonymous to substrate 5410, nor does Heil disclose substrate 5410 as being “LDPE.” 
However, it would have been obvious at the time the claimed invention was filed to modify Heil to include substrate 5410 to be both the claimed “first layer” as well as the claimed “LDPE.” Clearly, the claimed “first layer,” which is the first area in that is “water permeable,” is likely close to the cited “sacral” area to absorb body fluids. Furthermore, while the cited substrate 5410 is not disclosed as “LDPE,” the cited “polyethylene film” is a genus that includes “LDPE,” which is a subspecies of polyethylene films.” 

On claim 62, Heil discloses:
The incontinence detection pad of claim 53, wherein the first electrode trace has first and second straight line segment portions oriented in a machine direction of the incontinence detection pad and the second electrode trace has third and fourth straight line segment portions oriented in the machine direction of the incontinence detection pad. 

Heil, figure 54, shows two sets of sensor traces: one running along paths A1 and A2 (sensor trace 5412), while the other (sensor trace 5418) runs along paths B1 and B2. Clearly the sensor lines running parallel at A1/A2 and B1/B2 are running along L1, which is defined as the claimed “machine direction.”

On claim 64, Heil discloses:
 The incontinence detection pad of claim 62, wherein the first straight line segment portion of the first trace and the third straight line segment portion of the second trace extend all the way to a first peripheral edge of the backsheet. Figure 54 discloses traces along A1/A2 and B1/B2 going to the edges of sheet 5400.

On claim 69, Heil cites: 
The incontinence detection pad of claim 53, wherein a tag footprint is printed on the first layer of the backsheet to indicate a boundary within which location of the passive RFID will be assured to result in electrical coupling between the electrical contacts of the passive RFID tag and the respective ends of the first and second electrode traces. Figure 54 and [0175-6] discloses sensor 5414 along with traces 5412 and 5418 

On claim 70, Heil cites:


On claim 83, Heil cites except:
The incontinence detection pad of claim 53, wherein the top sheet is approximately the same size as the backsheet and is adhered to the backsheet at peripheral regions of the top sheet and backsheet. Heil, figure 43 and [0138] discloses an incontinence embodiment 4300 wherein a top portion, or upper surface 4318 that includes an absorbant interior region 4312. Also included is a bottom portion 4322 coupled to the lower layer 4324. The above renderings can be likened to the claimed “top sheet, absorbent core, and backsheet.” Heil doesn’t disclose these elements as being adhered together at the locations disclosed above. 
However, it would have been obvious at the time the claimed invention was filed to include into the use of adhesives to bond the cited elements as claimed. Heil, [0050 and 137] discloses using an adhesive to affix the sensors and other components to form the cited incontinence device. One of ordinary skill in the art would have included such a feature to ensure the incontinence device stays together upon usage. 
Claim 55 is rejected under 35 U.S.C. 103 as being obvious over Heil et al., U.S. 2017/0065464 in view of Mosbacher et al., U.S. 2009/0221980.
On claim 55, Heil cites except: 

Heil, as in the rejection of claim 54, discloses at least a first layer comprising of LDPE. Furthermore, Heil, [0030] and figure 43, discloses the moisture management apparatus including a number of internal layers of material with various moisture absorbing properties. Heil doesn’t disclose the above backsheet. 
In the same art of diapers, Mosbacher, [0084], discloses a diaper wherein part of the material included in its construction is spunbond polypropylene nonwoven web.
It would have been obvious at the time the claimed invention was filed to modify one of the disclosed layers of Heil wherein its makeup is “spunbond polypropylene nonwoven.” Clearly, this material is known in its usage in diapers and related body-fluid absorbing matter. 
One of ordinary skill in the art would have substituted this material, as disclosed in Mosbacher, into at least one of the number of internal layers disclosed in Heil, and the results of the substitution would have predicted the claimed invention.  

Claim 56 is rejected under 35 U.S.C. 103 as being obvious over Heil et al., U.S. 2017/0065464 in view of Calderas et al., U.S. 2016/000291.
On claim 56, Heil cites except:
The incontinence detection pad of claim 54, wherein the LDPE film has a weight of about 17 or 18 grams per square meter (gsm).

In the similar art of nonwoven articles, Calderas discloses material in [0086] where the top layer may be made of a polyolefinic film, such as LDPE. The outer layer of web of fibers may have a basis weight of about 5 to 30 gram per square meter, for example from about 10 to 20 grams per square meter. Such basis weight has been found to be particularly suitable when the abrasive particles are between the outer layer and another web of fibers.
It would have been obvious at the time the claimed invention was filed to include into Heil the material disclosed in Calderas wherein the claimed invention is constructed. Calderas disclosed a known application wherein an LDPE layer has a weight encompassing the claimed invention. 
One of ordinary skill in the art would have substituted this material into Heil and the results of the substitution would have predicted the claimed invention. 

Claim 57 is rejected under 35 U.S.C. 103 as being obvious over Heil et al., U.S. 2017/0065464 in view of Mosbacher et al., U.S. 2009/0221980 and Popp et al., U.S. 2012/0173249.
On claim 57, Heil cites except:
The incontinence detection pad of claim 55, wherein the polypropylene spunbond nonwoven layer has a weight of about 22 gsm.

In the same art of body fluid absorbing material, Popp, [0044] includes, in one example, an embodiment where the liquid permeable outer layer may be a spunbond polypropylene nonwoven web. The spunbond web may have, for instance, a basis weight of from about 15 gsm to about 25 gsm.
It would have been obvious at the time the claimed invention was filed to further include into Heil and Mosbacher the embodiment disclosed in Popp wherein the claimed invention is disclosed. 
Popp discloses a known embodiment where spunbound polypropylene nonwoven material is provided in a manner described in the claimed invention. 
One of ordinary skill in the art would have substituted the embodiment of Popp into Heil and Mosbacher and the results of the substitution would have predicted the claimed invention.  

Claim 58 is rejected under 35 U.S.C. 103 as being obvious over Heil et al., U.S. 2017/0065464 in view of Mosbacher et al., U.S. 2009/0221980 and Martin, U.S. 2011/0174317.
On claim 58, Heil cites except:
The incontinence detection pad of claim 55, wherein the LDPE film is adhered to the polypropylene spunbond nonwoven layer with hot melt adhesive that coats 
Heil and Mosbacher, as in the rejection of claim 55, discloses using spunbond polypropylene nonwoven web as well as LDPE layers, However, no specific bonding agent is disclosed.
In the same art of disposable hygiene products, Martin, [0085] discloses spunbond polypropylene including an elastic attachment using hot melt adhesives.
It would have been obvious at the time the claimed invention was filed to further include into Heil and Mosbacher the embodiment disclosed in Martin wherein the claimed invention is disclosed. 
Martin discloses a known embodiment where spunbound polypropylene material used in conjunction with hot melt adhesives as is provided in a manner described in the claimed invention. 
One of ordinary skill in the art would have substituted the embodiment of Martin into Heil and Mosbacher and the results of the substitution would have predicted the claimed invention.  

Claim 71 is rejected under 35 U.S.C. 103 as being obvious over Heil et al., U.S. 2017/0065464 in view of Durgin et al., U.S. 2014/0358099. 
On claim 71, Heil cites:
The incontinence detection pad of claim 69, wherein a foam pad is situated between the passive RFID tag and the absorbent core and the foam pad is sized to fit within the tag footprint. Heil, figures 1A, 1B, and 17 discloses sensor 104 (which is 
In the same art of incontinence devices, Durgin, [0012] discloses an RFID tag disposed over an absorbant core. 
It would have been obvious at the time the claimed invention was filed to modify Heil using the features disclosed in Durgin such that the claimed invention is realized. Durgin discloses at least an absorbant core and an RFID tag while Heil discloses a known pad and sensor. One of ordinary skill in the art, apprised of these known features, would include at least three elements derived from these references to create an embodiment meeting the claimed invention with a likelihood of success. 

Claim 72 is rejected under 35 U.S.C. 103 as being obvious over Heil et al., U.S. 2017/0065464 in view of Durgin et al., U.S. 2014/0358099 and Wadan et al., U.S. 2010/0069862. 
On claim 72, Heil cites except:
The incontinence detection pad of claim 69, wherein the foam pad is adhered to the passive RFID tag with hot melt adhesive. Heil, figures 1A, 1B, and 17 discloses sensor 104 (which is analogous to the claimed RFID tag) to be rectangular in nature. It is place atop pad 103. However, Heil doesn’t disclose the sensor 104 being mounted to pad 103 by any specific means. 
In the same art of incontinence devices, Wada, [0052], discloses a sensor member joined to a pad using hot melt adhesives.


Claim 73 is rejected under 35 U.S.C. 103 as being obvious over Heil et al., U.S. 2017/0065464 in view of Chen et al., U.S. 2010/0125937. 
On claim 73, Heil cites except:
The incontinence detection pad of claim 53, wherein the backsheet is generally rectangular and the first and second electrode traces have rounded corner portions spaced from diagonally opposite corners of the backsheet.
Heil, as show in in figure 54, electrodes 5412 and 5418 are rectangular. Heil doesn’t disclose the electrodes as having rounded corner portions. 
In the similar art of urine detecting, Chen, abstract, discloses a urine detecting system where electrodes in the device are curved. 
It would have been obvious at the time the claimed invention was filed to modify the electrodes using the curved electrodes of Chen to implement an embodiment meeting the claimed invention. 
It is known that the human body is curved in nature and one of ordinary skill in the art would have included curved or rounded electrodes in the incontinence system of 

Claim 81 is rejected under 35 U.S.C. 103 as being obvious over Heil et al., U.S. 2017/0065464 in view of Trombetta et al., U.S. 5,827,254. 
On claim 81, Heil cites except:
The incontinence detection pad of claim 53, wherein the absorbent core is adhered to the top sheet but not to the backsheet. Heil, figure 43 and [0138] discloses an incontinence embodiment 4300 wherein a top portion, or upper surface 4318 that includes an absorbant interior region 4312. Also included is a bottom portion 4322 coupled to the lower layer 4324. The above renderings can be likened to the claimed “top sheet, absorbent core, and backsheet.” However Heil doesn’t disclose the excepted claim limitations. 
In the same art of incontinence wear, Trombetta, figure 2 and col. 4, lines 37-46, discloses a feature wherein there is an adhesive attachment means that is removable. 
It would have been obvious at the time the claimed invention was filed to modify Heil using the features outlined in Trombetta such that the claimed invention is realized. 
Trombetta discloses a known alternative embodiment of the incontinence device disclosed in Heil and one of ordinary skill in the art would have included the feature of Trombetta into Heil with a likelihood of success. 

Claim 82 is rejected under 35 U.S.C. 103 as being obvious over Heil et al., U.S. 2017/0065464 in view of Trombetta et al., U.S. 5,827,254 and Kikuchi, U.S. 2013/0178811.
On claim 82, Heil and Trombetta cites except:
The incontinence detection pad of claim 81, wherein the absorbent core is adhered to the top sheet with hot melt adhesive that coats substantially an entirety of adjacent surfaces of the absorbent core and the top sheet.
Heil and Trombetta, as in the rejection of claim 81, discloses an embodiment where the wherein the absorbent core is adhered to the top sheet. However, no “hot melt adhesives” are used to adhere the top sheet to the absorbent core which also coats substantially an entire adjacent surface.
In the same art of incontinence devices, Kikuchi, [0021] discloses “The covering sheets 52A and 53 may be adhered to the adsorbent member 51 with an adhesive such as a hot melt adhesive. The adhesive may be coated onto the absorbent member 51 or the covering sheets 52A and 53 by spiral coating, curtain coating and the like.”
It would have been obvious at the time the claimed invention was filed to modify Heil and Trombetta, using the hot melt coating feature of Kikuchi such that the claimed invention is realized. Kikuchi discloses a known feature of using hot melt adhesives and one of ordinary skill in the art would have included this feature into Heil and Trombetta with a likelihood of success. 

Claim 78, 83, and 84 are rejected under 35 U.S.C. 103 as being obvious over Heil et al., U.S. 2017/0065464 in view of Oba, U.S. 2012/0316048.

The incontinence detection pad of claim 53, wherein the backsheet is substantially rectangular in shape and the absorbent core is substantially rectangular in shape with the absorbent core having a smaller surface area than the back sheet such that peripheral portions of the backsheet extend beyond the absorbent core around a periphery of the absorbent core.
Heil, figures 22, 23, [0094 and 95] discloses a feature wherein deposition layer 160 and a base layer 176 provides an embodiment of an incontinence device. These two layers are analogous to the claimed top sheet and back sheet. 
However, Heil doesn’t disclose the claimed limitations. 
In the same art of incontinence devices, Oba, [0016-18] and figures 1 and 2 discloses a top sheet 8 and a backsheet 4 which, when conjoined, are equal at the circumference.  Sheets 3, 8, and 4 enclose absorptive body 5, which is analogous to the claimed “absorptive core.” The claimed body 5 clearly has a smaller footprint than the cited top and bottom sheets. 
It would have been obvious at the time the claimed invention was filed to modify Heil using the features outlined in Oba such that the claimed invention is realized. Oba discloses a known alternative embodiment of an incontinence device and one of ordinary skill in the art would have substituted the known configuration found in Oba into Heil and the results of the substation would have predicted the claimed invention. 

On claim 83, Heil cites except

Heil, figures 22, 23, [0094 and 95] discloses a feature wherein deposition layer 160 and a base layer 176 provides an embodiment of an incontinence device. These two layers are analogous to the claimed top sheet and back sheet. 
However, Heil doesn’t disclose the claimed limitations. 
In the same art of incontinence devices, Oba, [0016, 18] and figures 1 and 2 discloses a top sheet 8 and a backsheet 4 which, when conjoined, are equal at the circumference.  Per [0016], Oba discloses the top and back sheets are hot-melted together.
It would have been obvious at the time the claimed invention was filed to modify Heil using the features outlined in Oba such that the claimed invention is realized. Oba discloses a known alternative embodiment of an incontinence device and one of ordinary skill in the art would have substituted the known configuration found in Oba into Heil and the results of the substation would have predicted the claimed invention. 

On claim 84, Heil and Oba cites:
The incontinence detection pad of claim 83, wherein the top sheet and backsheet are each rectangular in shape (Oba, figures 1 and 2, the peripheral regions at the ends of the top sheet and backsheet being adhered by hot melt adhesive that is slot coated onto the backsheet, and the peripheral regions at the sides of the top sheet and backsheet being adhered by hot melt adhesive that is sprayed onto the backsheet.

Claim 80 are rejected under 35 U.S.C. 103 as being obvious over Heil et al., U.S. 2017/0065464 in view of Oba, U.S. 2012/0316048 and Jaekels et al., U.S. 2011/013732.
On claim 80, Heil and Oba cites except: 
The incontinence detection pad of claim 78, wherein the backsheet contains a registration mark that is used during manufacturing.
Heil, as previously disclosed, includes a backsheet. Heil doesn’t disclose the excepted claim limitations. 
In the same art of  incontinence/absorbing material, Jaekels discloses: “[0200] The process herein is preferably a high speed process, as described herein; therefore, said absorbent articles comprises typically machine-readable registration marks, for example comprised on said substrate material, and/or on the topsheet, backsheet and/or any other component of said absorbent article. Such registration marks, known in the art, enable exact positioning of components of the article during the manufacturing process with respect to said registration marks and/or to one another.”
It would have been obvious at the time the claimed invention was filed to include into Heil the cited manufacturing processes disclosed in Jaekels to produce an incontinence manufacturing process involving registration marks. 


Claim 87-89 is rejected under 35 U.S.C. 103 as being obvious over Heil et al., U.S. 2017/0065464 (as evidenced by Bendersky, U.S. 2,766,463).
On claim 87, Heil cites except:
The incontinence detection pad of claim 53, wherein the top sheet is generally quadrilateral in shape and the top sheet has first indicia indicating that a first edge of the quadrilateral should be oriented toward a head of a patient under which the incontinence detection pad is located. 
Heil, figures 1b and 54 discloses an incontenence pad in a rectangular (and therefore quadrilateral) shape. Furthermore, Heil, figure 1B discloses a mattress 102 which is generally rectangular in shape. Heil doesn’t disclose the above excepted claim limitations. 
However, it would have been obvious at the time the claimed invention was filed to include the orientation of the incontinence pad in the manner claimed. While Heil doesn’t specifically disclose positioning the incontinence pad in the manner disclosed above, Bendersky, figure 1, discloses a patient 60 positioned in a longitudinal manner on mattress 16. Thus, Heil discloses a known incontinence sheet which, as evidenced in Bendersky, shows the longer longitudinal edge of the incontinence pad being in a direction aligned with the head to foot orientation of the user. 


On claim 88, Heil (as evidenced by Bendersky) discloses the claimed:
The incontinence detection pad of claim 87, wherein the top sheet has second indicia indicating that a second edge of the quadrilateral, opposite the first edge, should be oriented toward feet of the patient. See the rejection of claim 87 which discloses claimed subject matter that is obviated in the rejection of claim 87 and thus, claim 88 is rejected for the same reasons. 


On claim 89, Heil cites:
The incontinence detection pad of claim 53, wherein the top sheet is generally quadrilateral in shape and the top sheet has first indicia indicating that a first edge of the quadrilateral should be oriented toward feet of a patient under which the incontinence detection pad is located. See the rejection of claim 87 which discloses claimed subject matter that is obviated in the rejection of claim 87 and thus, claim 89 is rejected for the same reasons. 

Claim 90 is rejected under 35 U.S.C. 103 as being obvious over Heil et al., U.S. 2017/0065464 in view of Janszen, U.S. 6,200,250 and Bergman et al., U.S. 2007/0270774.

The incontinence detection pad of claim 53, wherein the conductive ink pattern is printed on the backsheet and then cured in line during manufacture of the incontinence detection pad.
	Heil, [0179], discloses an embodiment of conductive ink being applied to a top surface of a substrate that faces away from a pad or a mattress. Heil doesn’t disclose the ink being applied to a backsheet. 
	In the same art of incontinence devices, Janszen, col. 13, line 23-24 discloses using conductive ink to print on a backsheet of a diaper.  Furthermore, Bergman, [0114] discloses curing of conductive ink using ultraviolet light for diapers printed with such ink to go through the manufacturing process.
	It would have been obvious at the time the claimed invention was filed to modify Heil’s incontinence devices using the conductive ink embodiments disclosed in Janszen and Bergman. Janszen and Bergman discloses known techniques and processes for manufacturing incontinence devices where the devices use conductive ink as in Heil. Thus. One of ordinary skill in the art would have incorporated the features of Janszen and Bergman into Heil and the results of the integration would have carried out the claimed invention with a likelihood of success.  

Claims 91 and 92 are rejected under 35 U.S.C. 103 as being obvious over Heil et al., U.S. 2017/0065464 in view of O’Connell, U.S. 6,235,011. 
On claim 91, Heil cites except:

	Heil, figure 1B, discloses an incontinence pad with a backsheet. However, no “reinforcement strips” are provided. 
	In the same art of diapers, O’Connell, col. 1, lines 49-57, discloses a diaper which includes a backsheet with reinforcements. 
It would have been obvious at the time the claimed invention was filed to modify the incontinence pad of Heil using the reinforcement embodiment disclosed in O’Connell such that the claimed invention is disclosed. One of ordinary skill in the art would have included such a feature to allow better wear and tear on the incontinence pad. 

On claim 92, Heil and O’Connell cites:
The incontinence detection pad of claim 53, further comprising additional reinforcement strips attached to the top sheet adjacent to sides or ends or both thereof.
See the rejection of claim 91 which discloses the same subject matter as claim 91 and is rejected for the same reasons disclosed in the rejection of claim 91. 

Claim 93 and 94 are rejected under 35 U.S.C. 103 as being obvious over Heil et al., U.S. 2017/0065464 in view of O’Connell, U.S. 6,235,011 and Raley, U.S. 4,610,685. 
On claim 93, Heil and O’Connell cites except:
The incontinence detection pad of claim 53, wherein portions of the backsheet and top sheet adjacent to sides or ends or both of the incontinence detection pad are 
	As disclosed in the rejection of claim 91, Heil and O’Connell includes reinforcement strips but not in the manner claimed.
	In the same art of incontinence devices, Raley, col. 8, lines 42-62 and figure 5 discloses the use of folded ends used as reinforcement elements. 
	 It would have been obvious at the time the claimed invention was filed to modify Heil and O’Connell using the features outlined in Raley to arrive at the claimed invention. 
	Raley discloses known concepts found in the construction of incontinence devices and one of ordinary skill in the art would have implemented these features into Heil and O’Connell and the results of the inclusion would have realized an embodiment meeting the invention with a likelihood of success. 

On claim 94, Heil, O’Connell, and Raley cites:
The incontinence detection pad of claim 53, wherein portions of the backsheet and top sheet adjacent to sides or ends or both of the incontinence detection pad are folded over and adhered to the top sheet to create double thickness reinforced regions of the incontinence detection pad.
See the rejection of claim 93 which discloses the same subject matter as claim 94 and is rejected for the same reasons disclosed in the rejection of claim 93. 

Claim 75 are rejected under 35 U.S.C. 103 as being obvious over Heil et al., U.S. 2017/0065464 in view of Niel et al., U.S. 4,529,087. 
On claim 75, Heil cites except: 
The incontinence detection pad of claim 54, wherein the LDPE film is corona treated prior to the conductive ink pattern being printed on the LDPE film.
Heil, as described in the rejection of claim 54, discloses using polypropylene film or polyethylene film where the LDPE is cited as a subspecies of polyethylene films. Heil also discloses [0170] the moisture directing circuit may be embodied as conductive ink or conductive thread that is applied to the substrate 5312. 
Heil doesn’t disclose the excepted claim limitations. 
In the similar art of manufacturing plastic bags, Neal, col. 2, lines 23-40, discloses using corona discharging to treat polyethylene or polypropylene plastics to enable the corona treated plastics to retain conductive ink.
It would have been obvious at the time the claimed invention was filed to modify the incontinence device of Heil using the features outlined in Neal to produce an incontinence device which incorporate manufacturing processes where the plastic material is corona discharged treated to allow retention of conductive ink.
Neal discloses a known feature of plastics manufacturing and one of ordinary skill in the art would have used these features to allow a more robust way of retaining conductive ink on a plastic. 
Claim Rejections 35 USC 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 56, 57, 59, 60, 61 and 74 are rejected under 35 USC 112(b) as being indefinite. 
The term "about" in the above claims listed in item 20 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  MPEP 2173.05(b) Relative Terminology. III. Approximations. A. “About.” (Examiner’s note: in contrast, claim 79 discloses the measurement of the edges of a backsheet which includes a defined range. For example, “about 55 mm +/- 10mm” is sufficient to define the range of allowable claims. 
Allowable Subject Matter
The following claims are objected to for depending on a rejected claim but would be otherwise allowable if amended into their respective independent claims: 65-68, and 79. Furthermore, the claims mentioned in item 20 are eligible as allowable subject matter if the applicant can overcome the 35 USC 112(b) rejections.   Any reasons for allowance on these claims will be forthcoming upon amendments provided to those claims being corrected. 
Reasons for Allowability
Claim 65 discloses the claimed: “wherein the conductive ink pattern includes a sacrificial trace segment from a second, next adjacent incontinence detection pad that was attached to incontinence detection pad during a manufacturing process prior to the Dependent claims 66-68 are allowed due to their dependence on claim 65. 
Claim 75 wherein the conductive ink pattern includes a sacrificial trace segment from a second, next adjacent incontinence detection pad that was attached to incontinence detection pad during a manufacturing process prior to the incontinence detection pad being detached from the second, next adjacent incontinence detection pad.” A search for these specific limitations and measurements didn’t yield results meeting the claim limitations. It is believed that the claiming of these specific measurements makes the claim sufficiently narrow, and thus, qualifies as allowable subject matter.
Claim 79 claims: “wherein end edges of the absorbent core are spaced inwardly from end edges of the backsheet by about 55 mm+/-about 10 mm and wherein side edges of the absorbent core are spaced inwardly from side edges of the backsheet by about 45 mm+/-about 10 mm.” A search for these specific limitations and measurements didn’t yield results meeting the claim limitations. It is believed that the claiming of these specific measurements makes the claim sufficiently narrow, and thus, qualifies as allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 

/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        /NABIL H SYED/Primary Examiner, Art Unit 2683